ROSSMAN, J.,
specially concurring.
I agree that the trial court’s treatment of husband’s pension benefits was equitable under these circumstances and consistent with the principles stated in Rogers and Rogers,. 45 Or App 885, 893, 609 P2d 877, mod 47 Or App 963, 615 P2d 412, rev den 289 Or 659 (1980), mod 50 Or App 511, 623 P2d 1108, rev den 290 Or 853 (1981). I write only to emphasize that the particular solution chosen here is not the only one available to the courts and to suggest that this court not view itself as hopelessly wed to the particular approach to retirement benefits we followed in Rogers. It can be strongly argued that it would have been preferable in this case, where benefits will be received as periodic payments terminating on husband’s death and the future health and income from employment of both parties are uncertain, that (1) the benefits should be awarded to husband and treated as income and (2) the wife should be awarded spousal support in an appropriately commensurate amount. Such an approach would allow the parties and *119the court to retain the flexibility to meet future contingencies, a significant factor in this case, given that husband plans to embark on a new business venture and that both parties are in their 50s.